Judgment unanimously affirmed, without costs. Memorandum: There is no merit to petitioner’s argument that State regulation of hospitals is sufficient “State action” to require a due process hearing before a physician may be denied hospital privileges (see Fried v Straussman, 41 NY2d 376, 379); petitioner has advanced no basis for a finding of federal involvement sufficient to give rise *1095to Federal constitutional due process rights. Even if petitioner were entitled to some degree of due process, we find that the procedures afforded here are adequate. (Appeals from judgment of the Supreme Court, Monroe County, Tillman, J. — art 78.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and O’Donnell, JJ.